      Case 2:14-cv-05965 Document 19 Filed 05/07/19 Page 1 of 2 PageID #: 135



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION



                                                                                          Plaintiffs
Beatriz Adams and Oliver B. Adams
v.                                                                Civil Action No. 2:14-cv-05965
                                                                          Judge Joseph R. Goodwin

Ethicon, Inc.,
Ethicon, LLC,
Johnson & Johnson                                                                       Defendants


                          MOTION TO DISMISS WITH PREJUDICE


       Defendants Johnson & Johnson, Ethicon, Inc., and/or Ethicon LLC (collectively, the

“Ethicon Defendants”), pursuant to Pretrial Order No. 329, move to dismiss with prejudice all of the

claims of
            Beatriz Adams and Oliver B. Adams

       against the Ethicon Defendants which were, or could have been asserted. Counsel hereby

certify that (1) the Ethicon Defendants have received a valid, executed release from Plaintiff; and

(2) the settlement funds to be paid to Plaintiff have been disbursed to Plaintiff’s counsel. No other

defendants remain. Therefore, the Ethicon Defendants respectfully request the Court close this case

and strike it from the docket. Each party shall bear their or its own costs.

                                              Respectfully submitted,

                                              /s/ William M. Gage
                                              William M. Gage (MS Bar #8691)
                                              Butler Snow LLP
                                              1020 Highland Colony Parkway
                                              Suite 1400 (39157)
                                              P.O. Box 6010
                                              Ridgeland, MS 39158-6010
                                              (601) 985-4561
      Case 2:14-cv-05965 Document 19 Filed 05/07/19 Page 2 of 2 PageID #: 136



                                               william.gage@butlersnow.com


                                               /s/ Susan M. Robinson
                                               Susan M. Robinson (W. Va. Bar #5169)
                                               Thomas Combs & Spann PLLC
                                               300 Summers Street
                                               Suite 1380 (25301)
                                               P.O. Box 3824
                                               Charleston, WV 24338
                                               (304) 414-1800
                                               srobinson@tcspllc.com

                                               Counsel for the Ethicon Defendants




                                    CERTIFICATE OF SERVICE


        I certify that on this date I electronically filed this document with the clerk of the court using

the CM/ECF system, which will send notification of this filing to CM/ECF participants registered to

receive service in this MDL.

                                                       /s/ William M. Gage
                                                        William M. Gage




                                                  2
46317902.v1
